Case 0:18-cv-61984-FAM Document 45 Entered on FLSD Docket 02/05/2019 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 0:18-CV-61984-FAM


  POLLY BASSETT,

         Plaintiff,

  v.

  WAL-MART STORES EAST, L.P.,

         Defendant.


                PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
                  PROTECTIVE ORDER AND OBJECTION TO NOTICE
                  OF VIDEOTAPED DEPOSITION OF MARIE LADEIRA

         Plaintiff, POLLY BASSETT, by and through undersigned counsel, files this Response to

  Defendant’s Motion for Protective Order and Objection to Notice of Videotaped Deposition of

  Marie Ladeira and Request for Expedited Briefing, and states as follows:

         Plaintiff has ordered the transcript from the deposition to determine whether any

  additional testimony from the witness Marie Ladeira is necessary in this case.

         Plaintiff has canceled this deposition pending review of the transcript, and will seek leave

  from the Court should we need future testimony from Ms. Ladeira.




                                       Signature on Next Page




                                             Page 1 of 3
Case 0:18-cv-61984-FAM Document 45 Entered on FLSD Docket 02/05/2019 Page 2 of 3



                                            Respectfully submitted,
  Dated: February 5, 2019
                                            By: s/Matthew Sean Tucker
                                            Matthew Sean Tucker
                                            Florida Bar No. 90047
                                            Tucker Law®
                                            200 SE 6TH Street, Suite 405
                                            Fort Lauderdale, FL 33301
                                            Telephone: (954) 204-0444
                                            Facsimile: (954) 358-4946
                                            Matt@TuckerUp.com
                                            Attorney for Plaintiff(s)




                                   Page 2 of 3
Case 0:18-cv-61984-FAM Document 45 Entered on FLSD Docket 02/05/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 5, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all

  counsel of record and interested parties through this system.

                                                       By: s/Matthew Sean Tucker




                                             Page 3 of 3
